{¶ 34} I agree with the outcome of the majority's decision, however, I concur separately. Appellant's original sexual offender classification under Ohio's Megan's Law was not imposed by a court. Instead, appellant was later designated as a sexually oriented offender by the prison system. As a result, I find no violation of separation of powers since there was no retroactive modification of a judicial order by the legislature when appellant was classified as a Tier III Sexual Offender under the Adam Walsh Act. I also concur with majority's decision regarding the impairment of contracts because appellant offered no evidence that any agreement was made regarding the sexual offender classification in exchange for his guilty plea. *Page 1